                     Case 2:18-cr-00365-JNP-BCW Document 171 Filed 01/31/19 Page 1 of 1
A0442




                                                  United States District Court 2019 JAN 3 l I 0                                                          f: I0
                                                                                         for the
                                                                                    District of Utah
                  UNITED STATES OF AMERICA

                                V.

                        Kingston et al

                                                                          ARREST WARRANT
To:        The United States Marshal
           and any authorized law enforcement officer



YOU ARE HEREBY COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay (name of person
to be arrested)      ISAIAH ELDEN KINGSTON
who is accused of an offense or violation based on the following document filed with the court:

D       Indictment      [Kl   Superseding Indictment                                 D       Information              D   Superseding Information

                        D     Complaint            D            Order of court       D       Violation Notice         D   Probation Violation Petition

                        D   Supervised Release Violation Petition
This offense is briefly described as follows:


           Conspiracy to commit mail fraud; Willfully Aiding and Assisting in the Filing of a False Return; Conspiracy to
           Commit Money Laundering Offenses ; Conspiracy to Commit Money Laundering Offenses ; Money Laundering ;
           Conspiracy to Commit Obstruction of Justice Offenses; Destroying and Concealing Records and Objects; Tampering
           with a Witness


                     18:1349; 26:7206(2); 18:1956(11); 18:1956(a)(l)(B)(i); 18:1957; 18:1512(k); 18:1512(c)(l)'!!
in violation of
                     18:1512(a)(2)                                                                           ·-·~-

                                                                                            Clerk of Court
                                                                                            Title oflssuing Officer

                                                                          ~r-1.........._   January 17, 2019 at Salt Lake City, Utah
                                                                                            Date and Location
                                                                                                                                                         :i;,~
                                                                                                                                                         :lOJ
By:         Jennifer Stout
            Deputy Clerk                                                                                                                                 ;
                                                                                                                                                         I
Bail fixed     _____________________________________ by~-----------------------,--,,-,-,--,,.,..-------------------~
                                                                                                                              Name of Judicial Officer

                                                                                            RETURN

This warrant was received and executed with the arrest of the above-named defendant at


 DA TE RECEIVED               NAME AND TITLE OF ARRESTING                                    SIGNATURE OF ARRESTING OFFICER
                              OFFICER

        If t~f LCJ                   ·f;,   k.rf't:1,tft
                                                                                                   ___.-;:?
                                                                                                      ~--7                       -·----·-·
 DA71;;R/(~                                   l..'T..!.'11.t.., .......                                ~~
